

Exhibit 10.1:
EMPLOYMENT AGREEMENT


THIS AGREEMENT, entered into this 1st day of January, 2007, by and between
Republic First Bancorp, Inc., a Pennsylvania bank holding corporation
(“Company”), Republic First Bank, a Pennsylvania bank (“Bank”), and Harry D.
Madonna (“Executive”).
 
WHEREAS, Bank is a wholly-owned subsidiary of the Company; and
 
WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated June 22, 2004, which Agreement was Amended by Agreement dated April 20,
2006 (the "Prior Employment Agreement"); and
 
WHEREAS, the Company and Bank desire to continue to employ Executive as Chairman
of the Board of Directors, President and Chief Executive Officer of the Company
and Chairman of the Board of Directors and Chief Executive Officer of the Bank
upon the terms and conditions set forth in this Employment Agreement; and
 
WHEREAS, the Executive desires to continue to be employed in such capacities by
the Company and the Bank (Bank and Company are sometimes hereinafter referred to
jointly as “Employer” or "Employers"), subject to the terms and conditions of
this Agreement;
 
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties agree
as follows:
 
1.  Term. This Agreement shall be effective as of January 1, 2007 (“Effective
Date”) and shall continue until terminated as provided for in Paragraph 4 below.
 
2.  Duties and Employment. Company hereby employs Executive as Chairman of the
Board of Directors, and President and Chief Executive Officer of the Company and
Chief Executive Officer and Chairman of the Board of Directors of the Bank,
pursuant to the terms hereof. Executive shall faithfully perform such duties as
are customarily required of a Chairman, President and Chief Executive Officer
and shall devote such time, energy and attention to those duties and to such
other duties as may be reasonably assigned to him by the Boards pursuant to the
terms of this Agreement; provided that nothing contained herein shall prohibit
Executive from making personal investments (provided that such investments do
not interfere with his duties hereunder) or participating or engaging in
community, charitable and educational affairs that do not interfere with his
duties hereunder, or simultaneously serving as Chief Executive Officer and
Chairman of the Board of Directors of First Bank of Delaware.
 
        3.  Compensation.
 
(a)  Regular Compensation. For all services rendered by Executive under this
Agreement, Employer shall pay Executive in accordance with the normal payment
practices of the Employers an annual base salary of Three Hundred Thirty
Thousand Dollars ($330,000) until April 1, 2007, at which time Executive’s base
annual salary shall increase by ten (10) percent and shall further increase by
(10) percent April 1st of the second and third years of this Agreement (the
"Base Salary").
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Deferred Compensation. In addition to the Base Salary, Employer shall
annually pay Executive deferred compensation in an amount equal to twenty-five
(25) percent of Executives then Base Salary plus the amount of Executive annual
bonus, as Deferred Compensation pursuant to the terms of the Bank’s Deferred
Compensation Plan as that plan may be changed from time to time.
 
(c)  Stock and Other Compensation Plans. Executive shall be eligible to
participate in any stock purchase, stock grant, stock option, retirement,
savings, or other compensation plans presently or hereafter maintained by the
Company or the Bank for its senior executives. Except as set forth in this
subsection, eligibility in no way guarantees Executive’s receipt of any stock
grant, stock option or other compensation pursuant to such stock plans, which
shall be in the sole discretion of the respective Compensation Committees,
except that commencing December 29, 2006, and thereafter, Executive will
annually be granted non-qualified options to purchase a minimum of 12,000 shares
of the Companies’ stock at the price at the close of business on the day that
the options are granted, which options shall not vest for four (4) years from
the date of the options (except as otherwise provided in the options grants or
in this Agreement) and which shall continue for a period of ten (10) years. The
Boards, or their designated committees or officers, shall consider awarding any
other such compensation at least annually. While not legally required to pay or
give any such compensation, except as specifically provided for in this
Agreement, the Compensation Committees may take into account in its
determination the performance of the Employers and the Executive and the general
economic and competitive conditions as well as Executive’s responsibilities and
other pertinent factors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Bonuses. Executive shall also be able to earn an annual bonus based on a
percent of his annual Base Salary, contingent upon the Bank and the Company, in
the sole discretion and determination of the Compensation Committee, achieving
mutually agreed upon annual budget based criteria, including by way of
illustration only for the Company, net income, stock price, new programs, etc.
or, as to the Bank, net income, core deposits, loan growth, income from loan
programs, and such other criteria as shall be set by the Compensation Committee.
 
(e)  Health, Disability and Retirement. Employers shall maintain such medical
and disability insurance coverage (in an amount equal to at least Executive’s
annual bas salary) and such retirement plan or plans for Executive and his
dependents as it maintains for other senior executives. Executive shall be
entitled to four (4) weeks paid vacation per annum.
 
(f) Automobile. During the term of this Agreement, the Employers shall provide
Executive with a luxury automobile comparable to the one provided by the Company
under its prior Agreement with Executive. Employers shall also pay or reimburse
the Executive for all reasonable expenses associated with the operation,
maintenance and insurance of such automobile, including expenses for parking
spaces convenient to the Employers, and including a mobile telephone and other
mobile communication devices as Executive shall determine are required.
 
(g) Life Insurance Policy. Employers agree to reimburse Executive for the costs
of term life insurance policies in an amount equal to three times Executive’s
total annual compensation and such other terms and conditions as may be accepted
by Executive, the beneficiary of which shall be designated by Executive.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(h)  Travel Expenses. During the term of this Agreement, Executive shall be
reimbursed for normal and reasonable travel expenses incurred on behalf of the
Company or the Bank.
 
(i)  Entertainment Expenses. Executive will be reimbursed for all reasonable
expenses incurred by Executive in fulfillment of his duties on behalf of the
Company or the Bank, including entertainment, business meals and the like.
(j) Other Benefits. Executive will be reimbursed for initiation fees, annual
dues and expenses of membership in a lunch club and a golf or country club for
himself and his spouse.
 
(k)  Approvals. All expenses incurred by the Executive under subparagraphs (h)
and (i) hereof shall be approved by the Chief Financial Officer of the Company
or his designee.
 
       4.   Term; Termination.
 
(a)  Unless earlier terminated in accordance with the provisions of this Section
4, the Executive’s employment under this Agreement shall be for a three-year
period commencing on the date first set forth above; provided, however, in the
event neither party shall have given written notice that they desire to
terminate the Agreement within six (6) months of the termination date, the
Agreement shall automatically continue annually thereafter.
 
(b)  Executive may terminate this Agreement upon six (6) months written notice
to the respective Employers.
 
(c)  This Agreement shall automatically terminate upon the death of the
Executive without any additional payments of salary or other benefits to
Executive except as may be required by law and as set forth in this Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) This Agreement shall automatically terminate upon Executive’s “total
disability,” which shall be defined as total disability under Executive’s
disability insurance policy.
 
(e)  The Company may terminate Executive immediately for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean (i) breach of a fiduciary
duty to Employers involving personal profit and which causes material harm to
the Employers, (ii) conviction of a felony or willful violation of any banking
law or regulation or a crime of moral turpitude, and (iii) gross negligent
performance of the duties under this Agreement resulting in a material
impairment of Company’s financial condition.
 
(f) Executive may terminate this Agreement for “Good Cause.” For purposes of
this Agreement, “Good Cause” shall mean failure of either Employer to comply in
any material respect with any material provision of this Agreement, which
failure has not been cured within thirty (30) days after a written notice of
such noncompliance has been given by Executive to one or both of Employers, a
change in the substantive duties of Executive, a change in location of business
or a Change of Control as that term is defined hereinafter.
 
        5.  Payments to Executive Upon Termination.
 
(a) In the event of the termination of Executive’s employment for any reason,
including a merger or sale of the Company or the Bank or sale or transfer of a
majority of the stock of the Bank or the Company (any one of which shall be a
“Change of Control”) or failure of the Employers to continue Executive’s
employment at the termination of this Agreement or any subsequent employment
agreement, but excluding Executive’s death or resignation by Executive without
cause, or termination of Executive for Good Reason as set forth in Section 4(e),
as consideration for Executive’s services to Employers prior to Executive’s
termination,
 
 
 
 

--------------------------------------------------------------------------------

 
 
Employers shall pay to Executive a sum equal to three times the amount of
Executive’s annual Base Salary in effect immediately prior to his termination
plus three (3) times the average bonus paid to Executive over the prior three
years. For a period of three (3) years after termination of his employment
Employers shall also pay to Executive in cash additional amounts that correspond
to the amounts the Employers would have paid in premiums for the life insurance
policy covering Executive, and shall provide, at no cost to Executive,
continuation of his health and life insurance benefits in effect immediately
prior to his termination. In the event such continuation of benefits is not
permitted under the terms of the insurance contracts applicable to such
benefits, shall pay to Executive in cash the amount that would have been paid
for such benefits. In addition, Employers shall purchase a new automobile
comparable to the one then made available to Executive free of all liens, costs,
liabilities, or encumbrances, plus such funds to reimburse Executive for all
fees and costs involved in the transfer of title and all federal and state
income taxes assessed to Executive for such transfer. Upon such termination, all
stock options, annuities, deferred compensation and pensions held by or for
Executive shall fully vest. The total benefits set forth in this Section 5(a)
shall hereinafter be referred to as “Severance Benefits”.
 
(b) In the event of a Change of Control, Executive, in his sole discretion, may
require the Employers to pay the entire Severance Benefits to Executive at the
date of the Change of Control. In all other events, the Severance Benefits, at
the sole discretion of the Company, may be paid in equal monthly payments over
thirty-six (36) months after termination of Executive’s employment; provided
that in the event Executive shall die during the period he is receiving
Severance Benefits, his estate shall be entitled to receive such benefits.
 
 
 
 
 

--------------------------------------------------------------------------------

 


(c) In the event that the amounts and benefits payable under this section (the
“Termination Payments”), are such that Employee becomes subject to the excise
tax provisions of Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), the Bank shall pay him such additional amount (the “Gross-Up
Payments”) as will provide Employee with a net amount which, after the payment
of all federal, state and local excise, employment, and income taxes with
respect to both the Termination Payments and the Gross-Up Payments will equal
the net amount Employee would have retained had the initially-calculated
Termination Payments been subject only to income and employment taxation (and
not to excise taxes under section 4999). For purposes of determining the amount
of Gross-Up Payments, the Employee's income shall be deemed to be taxable at the
highest marginal federal, state, local and (if relevant) foreign tax rates in
effect for the year in which the Gross-Up Payments are made.
 
All calculations required to be made under the preceding paragraph shall be made
by the Bank’s independent certified public accountants within thirty (30) days
of the Termination of Employee's employment, subject to the right of Employee’s
representative to review the same. The entire amount of Gross-Up Payments shall
be paid no later than thirty (30) days following confirmation of such amount by
the Bank’s independent certified public accountants.
In the event that any amounts paid by the Bank hereunder are subsequently
determined to be in excess of the amounts owed, whether because estimates were
required or otherwise ("Excess Amount"), Employee will, upon written notice from
the Bank, setting forth the calculation of the Excess Amount by Bank’s
independent certified public accountants (and subject to the right of Employee's
representatives to review same), pay to Bank the Excess Amount, together with
interest thereon at the applicable federal rate (as determined under Code
Section 1274 for the period of time such Excess Amount remained outstanding and
unreimbursed).
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
In the event the amounts paid by the Bank hereunder are subsequently determined,
for any reason, to be less than the amounts which should have been paid (as
properly calculated hereunder)("Deficiency Amount"), the Bank will, within
thirty (30) days of such determination, pay to the Employee the Deficiency
Amount, together with (i) interest at the greater of the above-referenced rate
or the interest he may be required to pay to the respective taxing authorities;
plus (ii) any penalties assessed against him by such authorities. Prior to its
payment of the Deficiency Amount, the Bank shall be entitled to documentation
(with supporting calculations made by the Employee’s accountant or, in the case
of tax assessments, copies of such assessments) supporting the Deficiency Amount
and any interest or penalties imposed by the assessing authorities.
 
The parties recognize that the actual implementation of the provisions of this
subsection are complex and agree to deal with each other in good faith to
resolve any questions or disagreements arising hereunder.
 
(d) Notwithstanding the preceding provisions of this Section 5, in the event
that (and to the extent that) the payment and benefit provisions (including the
Gross-Up Payment) are determined to be contrary to (and in excess of) those
permitted under any applicable federal or state banking authority law, rule or
regulation, then the benefits provided under this Section 5 shall be reduced by
such amount (but no more than such amount) as may be required to comply with
such law, rule or regulation. The Employee shall be entitled to elect which
payments and benefits shall be reduced and in what manner, subject to reasonable
approval of the Board and to the extent permitted by such federal or state
banking authority law, rule or regulation.
 
6.  Confidentiality. Executive acknowledges that, in the course of his
employment by Employers, he will have access to confidential information, trade
secrets, and unique business
 
 
 
 

--------------------------------------------------------------------------------

 
 
procedures which are the valuable property of Employers. Executive agrees not to
disclose for any reason, directly or indirectly, any confidential, trade secret
or other proprietary information, as determined by Employers in their reasonable
discretion, at any time, during or after the period Executive is employed by
Employers, for any purpose other than to perform his assigned duties on behalf
of Employers.
 
7.  Remedy. Employers and Executive acknowledge and agree that any breach of
Paragraph 6 of this Agreement would cause irreparable injury to Employers as the
case may be, and that Employers’ remedy at law for any breach of any of
Executive’s obligations under Paragraph 6 hereof would be inadequate, and
Executive agrees and consents that temporary and permanent injunctive relief may
be granted in any proceeding which may be brought to enforce any provision of
Paragraph 6 hereof without the necessity of proof that Employers’ remedy at law
is inadequate and Employers shall have the right, in their sole discretion to,
in addition to any other remedy it may be entitled to under law or in equity,
set off any amounts due Executive under this Agreement or otherwise as partial
damages for violations of such paragraph by Executive.
 
8. Indemnification. Employers shall indemnify Executive to the full extent
permitted by law and by the by-laws or certificates of incorporation of the
Company and the Banks for the benefit of its respective officers or directors as
in effect on the date hereof.
 
9.  Notices. Any and all notices, designations, consents, offers, acceptances,
or any other communications provided for herein shall be given in writing by
registered or certified mail, return receipt requested to the addresses set
forth below or as may be changed by the parties:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
If to Company or Bank:
 
1608 Walnut Street
Philadelphia, PA 19103
Attention: Chairman of the Board


If to Executive:


Harry D. Madonna
1320 North Avignon Drive
Gladwyne, PA 19035-1043


or to such other or additional person or persons or such other addresses as
either party may designate to the other party in writing or by like notice.
 
10.  Invalid Provisions. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
 
11.  Modification. No change or modification of this Agreement shall be
enforceable against any party unless the same be in writing and signed by the
party against whom enforcement is sought.
 
12.  Entire Agreement. This Agreement represents the entire agreement between
the parties with respect to the subject matter hereof, and supersedes all prior
agreements and understandings with respect thereto. The Prior Employment
Agreement is hereby terminated effective midnight on December 31, 2006.
 
13.  Representation of Employers. The Employers represent and warrant that the
execution of this Agreement by the Employers has been duly authorized by
resolution of their respective Compensation Committees.
 
14.  Headings. Any heading preceding the text of the several paragraphs hereof
are inserted solely for the convenience of reference and shall not constitute a
part of this Agreement, nor shall they affect its meaning, construction or
effect.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
15.  Successors; Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto, and their respective heirs, executors,
administrators, successors and, to the extent permitted herein, assigns.
Notwithstanding the foregoing, no party hereto may assign its rights or
obligations hereunder.
 
16.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.
 
17.  Disputes. In the event any dispute shall arise between the Executive and
the Company or the Bank as to the terms or interpretation of this Agreement,
whether instituted by formal legal proceedings or otherwise, including any
action taken by the Company or the Bank, the Company and the Bank shall
reimburse Executive for all costs and expenses, including reasonable attorneys’
fees, arising from such dispute, proceedings, or actions, notwithstanding the
ultimate outcome thereof. Such reimbursement shall be paid within ten (10) days
of Executive furnishing to the Company and the Bank written evidence, which may
be in the form, among other things, of a cancelled check or receipt, of any
costs or expenses incurred by Executive. Any such request for reimbursement by
Executive shall be made no more frequently than at thirty (30) day intervals.
 
18. Intent To Comply With Code Section 409 A. With respect to any amounts
payable under this Agreement to which Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) is determined to be applicable, and
notwithstanding anything in this Agreement to the contrary, such payments shall
be made only at a time and in a manner that complies with all applicable
provision of Code Section 409A. This Agreement is intended to comply with Code
Section 409A and applicable Treasury Regulations or other guidance as may be
issued by the Treasury Department or the Internal Revenue Service interpreting
Code Section 409A so as to avoid the imposition of tax on Executive under Code
Section 409A, including any transitional rules that may be set out in Internal
Revenue Service notices, regulations or other guidance, and shall in all
instances be interpreted in a manner consistent with such intent. The provisions
of this Paragraph 18 are intended to be applicable only to payments under this
Agreement that are treated as nonqualified deferred compensation subject to the
provisions of Code Section 409A. This Paragraph 18 as included in this Agreement
shall, therefore, be without effect as to any payments that are not nonqualified
deferred compensation payments for purposes of Code Section 409A.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a) In connection with the intent of this Paragraph 18, any payment that
constitutes a nonqualified deferred compensation payment for purposes of Code
Section 409A that would, but for this Paragraph 18, be in violation of the rule
set forth in Code Section 409A(a)(2)(B)(i) (prohibiting payments to any
“specified employee” before the date which is six months after such employee’s
separation from service) shall be paid to Executive as soon as practicable
following the six month anniversary of Executive’s termination of employment.
 
(b)  In addition, any payment that constitutes a nonqualified deferred
compensation payment for purposes of Code Section 409A that, but for this
Paragraph 18, may be made either in a series of payments or in a single lump
sum, shall in all events be made only in the form of a lump sum payment which
payment shall be made to Executive as soon as practicable on or after the first
date as of which such payment may be made without violating the rules of Code
Section 409A.


[CONTINUED ON NEXT PAGE]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals the
date and year above first written.

       
REPUBLIC FIRST BANCORP, INC.
               
By: /s/ Paul Frenkiel
   
Its CFO
         
PaulFrenkiel
   
[Print Name]
               
REPUBLIC FIRST BANK
               
By: /s/ Paul Frenkiel
   
Its CFO
         
Paul Frenkiel
   
[Print Name]
                            /s/ Harry D. Madonna  

 

--------------------------------------------------------------------------------